CCA 20140875. On consideration of the petition for grant of review of the decision of the United States Army Court of Criminal Appeals, it is ordered that said petition is hereby granted on the following issue: . '
WHETHER THE ARMY COURT OF CRIMINAL APPEALS ERRONEOUSLY FOUND THERE WAS NO REASONABLE POSSIBILITY THE IMPROPER PROPENSITY INSTRUCTION INVALIDATED BY THIS COURT IN UNITED STATES v. HILLS, 75 M.J. 360 (C.A.A.F. 2016), COULD HAVE AFFECTED THE PANEL’S GUILTY FINDING FOR SPECIFICATION 1 OF ADDITIONAL CHARGE I.
No briefs will be filed under Rule 25.